DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered. Claim 3, 13 and 20 have been canceled, claims 1-2, 4-12, 14-19 and 21 remain pending in the application. Applicant’s amendments to the claim have avoid previous claim interpretation.  

Terminal Disclaimer
The terminal disclaimer filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10607407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Bakhmutsky U.S. Patent 6600518.
Regarding claim 11, Falash discloses an interactive computer simulation station comprising: 
a tangible instrument module (the interactive screens) comprising one or more tangible instruments for receiving one or more commands from a trainee thereof for controlling, in a computer-generated environment from an interactive computer simulation, a simulated vehicle in the interactive computer simulation (paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation; paragraph [0087]: The virtual objects are records 57 that define virtual controls, such as cockpit controls that are displayed in interactive viewing displays 8 so as to appear similar to the controls of the real vehicle that is being simulated); 
a display system (main display 133 and display 6) for displaying rendered images of the computer-generated environment comprising a visual element (paragraph [0111]: a 3D immersive main display 133, cf. display 6 of FIG. 5; paragraph [0053]: interfacing with an external simulation or live device running a computerized simulation of the vehicle of the training by displaying the correct controls on the interactive screens and with an appropriate out-the-window display on the main display 6 created by a computerized image generator, not shown, that renders real-time video based on virtual scene data, as is well known in the art of flight or other vehicle simulation); 
a processor module (central processor, co-processor or multi-processor), comprising a dedicated graphics unit, for execution of the interactive computer simulation (paragraph [0043]: 
by applying in real-time one or more tailoring parameters determined taking into account at least one of: an identity of the trainee in the interactive computer simulation station; and an identifier of the visual element; prior to rendering the visual element by the dedicated graphics unit in the computer-generated environment (paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee).
Falash discloses all the features with respect to claim 11 as outlined above. However, Falash fails to disclose dynamically affecting the visual element, when the visual element enters a minimum visual range and is within a maximum enhancement range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element prior to rendering the visual element. 
Walker discloses dynamically affecting the visual element in real-time, when the visual element enters a minimum visual range, by enhancing at least one of: a visual contouring of the visual element; and one or more pre-identified distinctive visual characteristics of the visual element prior to rendering the visual element (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects (minimum visual range) such as a small raft, or a person on the ground by employing, for example, contrast 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time.
Falash as modified by Walker discloses all the features with respect to claim 11 as outlined above. However, Falash as modified by Walker fails to disclose the visual element is within a maximum enhancement range. 
Bakhmutsky discloses the visual element is within a maximum enhancement range (col. 3 line 59-61: FIG. 3 illustrates an example enhancement margin map that facilitates a determination of each pixel's maximum enhancement range).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash and Walker’s to determine maximum enhancement range as taught by Bakhmutsky, to improve sharpness of image.

Regarding claim 12, Falash as modified by Walker and Bakhmutsky discloses the interactive computer simulation station of claim 11, wherein the one or more tailoring parameters identify, taking into account the identity of the trainee, the one or more pre-identified distinctive visual characteristics of the visual element from a plurality of visual characteristics thereof (Falash’s paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data… The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time; and combine Falash and Walker’s to determine maximum enhancement range as taught by Bakhmutsky, to improve sharpness of image.

Regarding claim 14, Falash as modified by Walker and Bakhmutsky discloses the interactive computer simulation station of claim 11, wherein the minimum visual range is defined taking into account at least one of an identity of the trainee, an identifier of the visual element and display capabilities of the interactive computer simulation station (Falash’s paragraph [0113]: identifying the trainee and selecting the lessons that are to be implemented; paragraph [0045]: a larger 3D HDTV resolution display 6 and two or more touch sensitive I/O screens 8 supported for adjusting movement; paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data… The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash’s to enhance visual element as taught by Walker, to reduce operator error and provide easy recognition in real-time; and combine Falash and Walker’s to determine maximum enhancement range as taught by Bakhmutsky, to improve sharpness of image.

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 2.
Claim 4 recites the functions of the apparatus recited in claim 14 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 14 applies to the method steps of claim 4.
Claim 21 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 21.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Bakhmutsky U.S. Patent 6600518, and further in view of Kato U.S. Patent Application 20130282236.
Regarding claim 15, Falash as modified by Walker and Bakhmutsky discloses the interactive computer simulation station of claim 11, wherein the one or more tailoring parameters specify, taking into account the identity of the trainee, approximate range determination for the visual element and identification of the visual element (Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker and Bakhmutsky fails to disclose considering the identifier of the visual element, an advancement value for one or more abilities related to detection of the visual element. 
Kato discloses considering the identifier of the visual element, an advancement value for one or more abilities related to detection of the visual element (paragraph [0091]: As the vehicle identifier/sensor detection number 601, the value of the vehicle identifier 401 in the communication data buffer 211 is stored when based on the communication data buffer 211... By the applicable one of these values, the detected vehicle (the detected other vehicle 110) is identified).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Bakhmutsky’s to detect object based on identifier as taught by Kato, to track and identify other vehicle on the route.

Claim 5 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 5.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Bakhmutsky U.S. Patent 6600518, and further in view of Foltin U.S. Patent Application 20160167567.
Regarding claim 16, Falash as modified by Walker, Bakhmutsky and Foltin discloses the interactive computer simulation station of claim 11, wherein the processor module further dynamically affects a visual contouring of the visual element taking into account both: a distance factor between the simulated vehicle and the visual element in the computer-generated environment (Foltin’s paragraph [0043]: the visual range may be a recognizability distance, i.e., a maximum distance in which a driver may recognize an object in the surroundings of vehicle 100 and identify such an object in front of a background; Falash’s paragraph [0048]: The LMS then loads the respective training station 3 with the necessary training data resources, media, software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee); 
and a relative contrast between the pre-defined visual characteristics of the visual element and surrounding computer-generated environment elements (Foltin’s paragraph [0043]: The recognizability distance is a function of the size and the contrast of the object in front of the background or a luminance thereof; Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Bakhmutsky’s to avoid too small minimum visual range as taught by Foltin, to provide comfortable and smooth transition.

Claim 6 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 6.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Bakhmutsky U.S. Patent 6600518, in view of Foltin U.S. Patent Application 20160167567, and further in view of Tominaga U.S. Patent Application 20040080631.
Regarding claim 17, Falash as modified by Walker, Bakhmutsky and Foltin discloses the interactive computer simulation station of claim 16, wherein the processor module dynamically affects the visual contouring of the visual element taking into account the relative contrast with the surrounding computer-generated environment elements (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker, Bakhmutsky and Foltin fails to disclose modulating a plurality of pixels surrounding the visual element for obtaining a target contrast level. 

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker, Bakhmutsky and Foltin’s to increase contrast as taught by Tominaga, to perform suitable contrast highlighting and smoothing depending on a luminance in a portion surrounding a target pixel.

Claim 7 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 7.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Bakhmutsky U.S. Patent 6600518, in view of Foltin U.S. Patent Application 20160167567, and further in view of Hobbs U.S. Patent Application 20130088491.
Regarding claim 18, Falash as modified by Walker, Bakhmutsky and Foltin discloses all the features with respect to claim 16 as outlined above. However, Falash as modified by Walker, Bakhmutsky and Foltin fails to disclose a hollow three-dimensional mesh associated with the visual element to increase contour thickness of the visual element.
Hobbs discloses a hollow three-dimensional mesh associated with the visual element to increase contour thickness of the visual element (paragraph [0044]: Generation of the 3D mesh 100 may be based on geometric data describing a 3D object (e.g., an airplane, the animal, or a house) or a portion thereof. Operation 910 may include generating one or more of the 3D 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker, Bakhmutsky and Foltin’s to generate 3D mesh as taught by Hobbs, to support 3D graphics generation from 2D graphics.

Claim 8 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 8.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Bakhmutsky U.S. Patent 6600518, and further in view of Kraft U.S. Patent Application 20170140245.
Regarding claim 19, Falash as modified by Walker and Bakhmutsky discloses the interactive computer simulation station of claim 11, wherein the processor module further modifies at least one of the pre-defined visual characteristics of the visual element (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-identified distinctive visual characteristic)). However, Falash as modified by Walker and Bakhmutsky fails to disclose taking into account at least one of: a relative directional vector between the simulated vehicle and the visual element in the computer-generated environment; and one or more pre-identified distinctive visual characteristics of the visual element.

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker and Bakhmutsky’s to determine directional vector as taught by Kraft, to identify moving vehicles using low resolution images efficiently.

Claim 9 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 9.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, in view of Bakhmutsky U.S. Patent 6600518, in view of Kraft U.S. Patent Application 20170140245, and further in view of Hobbs U.S. Patent Application 20130088491.
Regarding claim 10, Falash as modified by Walker, Bakhmutsky and Kraft discloses the method of claim 9, wherein modifying the at least one of the pre-defined visual characteristics of the visual element is performed by associating a highlighting the visual element to highlight the one or more pre-identified distinctive visual characteristics of the visual element (Walker’s paragraph [0060]: The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection (pre-
Hobbs discloses three-dimensional mesh with the visual element (paragraph [0044]: Generation of the 3D mesh 100 may be based on geometric data describing a 3D object (e.g., an airplane, the animal, or a house) or a portion thereof. Operation 910 may include generating one or more of the 3D vertices (e.g., 3D vertices 201-204) of the 3D mesh 100 and may include representing each of the 3D vertices in three dimensions (e.g., x-y-z space)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Falash, Walker, Bakhmutsky and Kraft’s to generate 3D mesh as taught by Hobbs, to support 3D graphics generation from 2D graphics.

Response to Arguments

Applicant's arguments filed 8/3/2021, page 11 - 15, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Falash U.S. Patent Application 20140186810 in view of Walker U.S. Patent Application 20030016856, and further in view of Bakhmutsky U.S. Patent 6600518, as outlined above.

Applicant argues on page 11-13 that there is no teaching or suggestion in Walker that the image processing capabilities of the camera can be utilized for modification/enhancement of images rendered in the context of an interactive computer simulation, for the proper onscreen-depiction of the visual element considering various factors determined in the context of the interactive computer simulation.


Walker discloses dynamically affecting the visual element when the visual element enters a minimum visual range (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects (minimum visual range) such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection. Since S&R missions are carried out in real time, in a specific embodiment the processed image can be displayed to the operator in about 100 ms or less). Walker is relate to visual rendering of a visual element because the processed image can be displayed in real time, and Walker’s technique can be used in a computer-generated environment from an interactive computer simulation system for training. Walker’s image processing technique can be used in Falash’s interactive computer simulation system, to enhance visual element contrast dynamically if the visual element is hard to detect prior to visual element rendering during training. Both Walker and Falash are about image processing and display, they are pertinent art and are proper to be combined.

Applicant argues on page 13-14 that the cited references appear to be entirely silent with respect to dynamically affecting a visual element when the visual element enters a minimum visual range from the simulated vehicle in the computer generated environment, and it is unclear what the Examiner construes to be a “minimum visual range” in Walker and also what 

In reply, Falash discloses dynamically affecting the visual element prior to rendering the visual element by the dedicated graphics unit in the computer-generated environment (paragraph [0048]: it communicates with the immersive station 3 so as to display a prompt and it receives student log-in identification data (identity of the trainee relating to tailoring parameters)… The LMS then loads the respective training station 3 with the necessary training data resources, media (visual element for display based on identity of the trainee), software that supports hardware needed for the specific training selected, and other data as will be described herein, and also and initiates the system of the training station to present the course to the trainee).
Walker discloses dynamically affecting the visual element when the visual element enters a minimum visual range (paragraph [0060]: one of the major problems encountered is the difficulty involved in viewing large expanses (on land or in the sea) in search of relatively small features… The subject method and apparatus can utilize a video camera (for example, sensitive in either visible or infrared bands) to image a search area, where the images can be enhanced in real time to emphasize small or indistinct objects (minimum visual range for operator) such as a small raft, or a person on the ground by employing, for example, contrast enhancement and edge detection. Since S&R missions are carried out in real time, in a specific embodiment the processed image can be displayed to the operator in about 100 ms or less). Contrast enhancement and edge detection for selected small raft is considered as dynamically affecting the visual element, the bigger object doesn’t need to be enhanced. In Falash, small raft can be a plane or person on ground too far to see clearly, the trainee needs to get familiar with the enhanced visual contour of different objects.



Bakhmutsky discloses the visual element is within a maximum enhancement range (col. 3 line 59-61: FIG. 3 illustrates an example enhancement margin map that facilitates a determination of each pixel's maximum enhancement range).

In summary, the examiner suggests applicant incorporate either claim 5 or claim 6 into independent claims to further advance the prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616